Case 1:20-cv-01084-ABJ Document 8-1 Filed 04/27/20 Page 1 of 2




                     EXHIBIT 1
             Case 1:20-cv-01084-ABJ Document 8-1 Filed 04/27/20 Page 2 of 2


                                                                                                    TYPE-E

                                 U.S. District Court
                      District of Columbia (Washington, DC)
                 CIVIL DOCKET FOR CASE #: 1:20-cv-00989-TNM


JANI-KING INTERNATIONAL, INC. et al v. UNITED                        Date Filed: 04/15/2020
STATES SMALL BUSINESS ADMINISTRATION et al                           Jury Demand: None
Assigned to: Judge Trevor N. McFadden                                Nature of Suit: 899 Administrative
Cause: 05:0701 Judicial Review of Agency Decision                    Procedure Act/Review or Appeal of
                                                                     Agency Decision
                                                                     Jurisdiction: U.S. Government
                                                                     Defendant


Date Filed      # Docket Text
04/23/2020        Minute Entry for proceedings held before Judge Trevor N. McFadden: Motion
                  Hearing held on 4/23/2020. 6 Motion for Temporary Restraining Order, heard and
                  denied. Motion for Preliminary Injunction held in abeyance. Joint Status Report
                  due by the end of the day on 4/24/2020. (Court Reporter: Crystal Pilgrim.) (hmc)
                  (Entered: 04/23/2020)



                                      PACER Service Center
                                           Transaction Receipt
                                               04/26/2020 12:54:23
                   PACER                        Client
                                  jjgilligan
                   Login:                       Code:
                                                             1:20-cv-00989-TNM Start
                                  Docket        Search
                   Description:                              date: 4/23/2020 End date:
                                  Report        Criteria:
                                                             4/23/2020
                   Billable
                                  1             Cost:        0.10
                   Pages:
